UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 29, 2012 CAMAC ENERGY INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34525 30-0349798 (Commission File Number) (IRS Employer Identification Number) 1330 Post Oak Blvd., Suite 2575, Houston, Texas - 77056 (Address of principal executive offices) (713) 797-2940 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On June 29, 2012, CAMAC Energy Inc. (the “Company”) issued a press release announcing that Allied Energy PLC, an affiliate of the Company’s largest shareholder, has closed the previously announced transaction to acquire the 40% working interest in Nigerian OMLs 120 and 121 from Nigerian Agip Exploration, a subsidiary of Eni SpA.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference herein. The information furnished in this Current Report on Form 8-K shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly stated by specific reference in such filing.By furnishing this information in this Current Report on Form 8-K, the Company makes no admission as to the materiality of any information in this report that is required to be disclosed solely by reason of Regulation FD. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit Description Press Release dated June 29, 2012. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAMAC Energy Inc. Dated:June 29, 2012 By: /s/Nicolas J. Evanoff Nicolas J. Evanoff Senior Vice President, General Counsel & Secretary EXHIBITS Exhibit Description Press Release dated June 29, 2012.
